EXECUTIVE INCENTIVE ROYALTY AGREEMENT THIS EXECUTIVE INCENTIVE ROYALTY AGREEMENT (this “Agreement”) is entered effective as of the 16th day of March, 2010, between and among FX ENERGY, INC., a Nevada corporation (the “Company”); the several executive employees of the Company identified on Schedule I hereto and who have executed and delivered to the Company counterpart signature pages to this Agreement (each, a “Participant,” and together, the “Participants”); and FX Royalty, LLC, a Utah limited liability company duly constituted and appointed by the Participants to hold and administer the interests granted to the Participants pursuant to this Agreement (“Participant Designee”), on the following: Premises The Company desires to maximize the economic incentive to the Participants to encourage the highest potential drilling, accelerate and increase production and reserves, maximize the Company’s profitability, and generally enhance the Company’s ability to incentivize and retain valuable employees upon whom, in large measure, the continued profitability of the Company depends.Accomplishing these goals, particularly through exploration on a limited budget, requires excellent exploration concepts, well-executed land acquisition strategies, creative financing, collaborative industry relationships, careful drilling, and prudent production.The grants set forth in this Agreement provide benefits only from production to provide an economic incentive for bringing wells online as quickly as practicable.These grants provide Participants having managerial, professional, or other key decision-making responsibilities with an opportunity to participate in the results of successful acquisition, exploration, and production. Agreement NOW THEREFORE, UPON THESE PREMISES, which are incorporated herein by reference, and for and in consideration of the mutual promises and covenants set forth herein and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, it is hereby agreed as follows: Article I Definitions; Interpretation 1.01Definitions.The following words and phrases shall have the meanings set forth below unless the context clearly indicates otherwise. “Arbitration Decision” shall mean the decision of the arbitrator or arbitrators resulting from the dispute resolution process set forth in ArticleIV. “Cause” has the meaning set forth in the particular employee’s written employment agreement with the Company. “Code” means the Internal Revenue Code of 1986, as amended. “Company” means FX Energy, Inc., together with its subsidiaries, and any successor thereto. “Conveyed Royalty Interest” shall have the meaning set forth in Section2.01. “Disabled” or “Disability” shall mean the inability of a person to engage in any substantial, gainful activity or inability to substantially perform his essential job functions, with or without reasonable accommodation, as the result of any medically determinable physical or mental impairment (as determined by a qualified physician reasonably acceptable to the Company) that is expected to result in death within 24 months or that is expected to last for a continuous period of not less than 12 months. “Economic Value” shall mean, respecting the Conveyed Royalty Interest and respecting the Company’s retained interest in the same property, the present value, discounted at 10%, of the estimated future cash flows from estimated quantities of crude oil and natural gas, based on costs as of the end of the last completed fiscal year and prices equivalent to the 12-month average for the last completed fiscal year, from proved and probable reserves contained in such Prospect Areas, as determined by probabilistic methods in which the full range of values that could reasonably occur for each unknown parameter from the geoscience and engineering data is used to generate a full range of possible outcomes and their associated probabilities of occurrence, in accordance with the most recent adopted version of the Petroleum Resources Management System developed by industry organizations, including the Society of Petroleum Engineers, the World Petroleum Council, the American Association of Petroleum Geologists, and the Society of Petroleum Evaluation Engineers, and the requirements of SEC RegulationS-X, Rule4-10(a)(18), (19), and (22). “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Participant” means a person named on Schedule I to this Agreement. “Participant Designee” means FX Royalty, LLC, a Utah limited liability company duly constituted and appointed by the Participants to hold and administer the interests granted to the Participants pursuant to this Agreement. “Prospect Area” means an oil or gas exploration area deemed by the Company, in its sole discretion, to warrant treatment under the Agreement as a separate incentive pool for Participants, together with the Company’s legal rights to explore for, develop, and produce oil or gas therefrom, whether by lease, license, usufruct, concession, farm-in, joint operation or participation, or other interests or rights.A Prospect Area may, for convenience, include one or more whole leases, usufructs, or other legal parcels.The acquisition of additional legal rights that increase the Company’s interest in a particular previously designated Prospect Area may, at the discretion of the Company at the time of such acquisition, be either added to the existing Prospect Area or designated as a separate Prospect Area.A Prospect Area may also consist of, at the discretion of the Company, acquired interests in prospects, producing properties, or other oil and gas projects or opportunities.The Company’s designation of a Prospect Area shall be conclusive and shall be subject to modification only by the Company, in its sole and absolute discretion, provided that no such modification shall alter, impair, or diminish any Conveyed Royalty Interest of any Participant. “Royalty Interest” means an overriding royalty interest or an economic interest equivalent to an overriding royalty interest in all oil and gas produced at the surface, free of expenses of operations or production, for so long as the Company has an interest in such well.Each such Royalty Interest or equivalent shall be proportionately reduced in proportion to the Company’s Working Interest so that, for example, a 3% royalty or equivalent interest in a well in which the Company has a 50% Working Interest shall be reduced to a 1-1/2% royalty or equivalent interest. 2 “Working Interest” means an interest that entitles the owner of the interest to explore, develop, and operate the property; to bear the costs of exploration, development, and operation; and to share in the production or the proceeds therefrom.A royalty interest that entitles the holder to an interest in oil and gas produced, free of expenses of operations or production, is not a Working Interest. 1.02Interpretation.Section headings contained in this Agreement are for reference purposes only and shall not affect the meaning or interpretation of this Agreement.Except when the context clearly requires to the contrary:(a)all references in this Agreement to designated “Sections” are to the designated Sections and other subdivisions of this Agreement; (b)instances of gender or entity-specific usage (e.g., “his,” “her,” “its,” or “individual”) shall not be interpreted to preclude the application of any provision of this Agreement to any individual or entity; (c)the word “or” shall not be applied in its exclusive sense; (d)“including” shall mean that the items listed are illustrative and not exclusive or limiting; (e)references to laws, regulations, and other governmental rules (collectively, “rules”), as well as to contracts, agreements, and other instruments (collectively, “instruments”), shall mean such rules and instruments as in effect at the time of determination (taking into account any amendments thereto effective at such time without regard to whether such amendments were enacted or adopted after the Effective Date) and shall include all successor rules and instruments thereto; (f)references to “$,” “cash,” or “dollars” shall mean the lawful currency of the United States; (g)references to “federal” shall be to laws, agencies, or other attributes of the United States (and not to any state or locality thereof); (h)the meaning of the terms “domestic” and “foreign” shall be determined by reference to the United States; (i)references to “days” shall mean calendar days; references to “business days” shall mean all days other than Saturdays, Sundays, and days that are legal holidays in the state of Utah; (j)references to monthly or annual anniversaries shall be to the actual calendar months or years at issue (taking into account the actual number of days in any such month or year); (k)days, business days, and times of day shall be determined by reference to local time in Utah; (l)the English language version of this Agreement shall govern all questions of interpretation relating to this Agreement, notwithstanding that this Agreement may have been translated into, and executed in, other languages; (m)whenever in this Agreement a person or group is permitted or required to make a decision in its “discretion” or under a grant of similar authority or latitude, such person or group shall be entitled to consider only such interests and factors as it deems appropriate, in its absolute discretion; and (n)whenever in this Agreement a person or group is permitted or required to make a decision in its “good faith” or under another express standard, the person shall act under such express standard and shall not be subject to any other or different standard imposed by this Agreement or other applicable law. Article II Grant of Royalty Interest 2.01Grant to the Participant Designee for the Benefit of the Participants.The Company hereby conveys and grants to the Participant Designee, for the benefit of the Participants, a 3% Royalty Interest, proportionately reduced to the extent the Company’s Working Interest is less than 8/8ths, in each Prospect Area in which the Company owns, as of the date of adoption of the Agreement, a Working Interest (a “Conveyed Royalty Interest”).Further, upon the start of drilling on any new well, the Conveyed Royalty Interest as to such well shall be reduced to less than 3% in proportion as the Company’s Working Interest in such new well at that time is less than 8/8ths.There shall be excluded from the Conveyed Royalty Interest any wells that have proved or probable reserves in the Company’s reserve report as of December 31, 2009, whether or not such wells are then producing. 3 2.02Participant Authorization of Participant Designee.Each Participant hereby constitutes and appoints the Participant Designee as such Participant’s duly constituted agent and attorney-in-fact to take all action, provide all notices, execute all documents, elect not to act, or to do each and every thing that the Participant is obligated or permitted to do under this Agreement, in the name, place, and stead of the Participant or the Participant Designee, as it shall determine.The Company shall be entitled to rely on this Agreement as the full and unconditional authorization and shall not be required at any time to obtain any further or confirmatory evidence of such authorization.The Participant Designee shall be the grantee of the Conveyed Royalty Interest for the benefit of the Participants, and the Participant Designee shall have full power and authority, on behalf of the Participants, to execute and deliver any full or partial reconveyance required or contemplated herein. 2.03Allocation of the Conveyed Royalty Interest.The Conveyed Royalty Interest shall be allocated by the Participant Designee among the Participants in the percentages set forth opposite their respective names on ScheduleI.Such allocation has been approved by the Compensation Committee and the Board of Directors of the Company. 2.04Company’s Reserved Rights and Interests.The Conveyed Royalty Interest granted and conveyed hereunder shall constitute a real property interest in the mineral properties of the Company.At the discretion of the Participant Designee, such real property interests may be, but shall not be required to be, recorded in any public office for the recordation of conveyances of and encumbrances on interests in real property.The Company shall always be entitled to, at any time, dispose of the Company’s retained interest in any and all Prospect Areas, including all wells, and to determine, in its sole and absolute discretion, the time, price, terms, and conditions of such disposal.The Company retains the unconditional right at any time, in its sole discretion, to begin, suspend, delay, resume, shut-in, abandon, reschedule, or otherwise alter any exploration, development, production, production enhancement, or any other act or failure to act respecting any Prospect Area, whether or not a Conveyed Royalty Interest has been conveyed respecting such Prospect Area. 2.05Transfer or Farm Out of Interest.If the Company sells, transfers, farms out, or otherwise disposes of all or any portion of its retained interest in any Prospect Area on which it has previously granted a Conveyed Royalty Interest, the Company shall alone determine the price, terms, conditions, time, and all other matters respecting the transaction.If the Company elects, in its sole discretion, to include the Conveyed Royalty Interest, it shall have the right to do so.In such case, all consideration received shall be divided between the Company and the Participant Designee in proportion to their respective Economic Values.Upon payment, the Participant Designee shall deliver appropriate documents of conveyance or reconveyance. 2.06Company Dissolution, Liquidation, and Winding Up.The grants and conveyances hereunder shall not affect in any way the right or power of the Company to make or authorize any or all adjustments, recapitalization, or other changes in the Company’s capital structure or its business.The grants and conveyances hereunder shall not be affected should the Company be dissolved, liquidated, or wound up, either voluntarily or involuntarily pursuant to judicial proceedings or otherwise, including proceedings under the Bankruptcy Code (Title 11 of the United States Code) or other receivership law. 2.07No Limitation of Rights.Nothing in this Agreement shall be construed to: (a)limit in any way the right of the Company to terminate a Participant’s employment with the Company at any time; 4 (b)evidence any agreement or understanding, express or implied, that the Company will employ a Participant in any particular capacity or for any particular remuneration; or (c)require or obligate the Company to undertake, continue, or not suspend or terminate any oil or gas exploration, development, or production activities. Article
